TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-21-00061-CV


                                 Tommy Joe Kelley, Appellant

                                                 v.

       Jason English, Rob Drummond, Angie Creasy, The Honorable Julie Kocurek,
            The Honorable Bob Pemberton, The Honorable Sharon Keller, and
                       The Honorable Margaret Moore, Appellees




              FROM THE 459TH DISTRICT COURT OF TRAVIS COUNTY
   NO. D-1-GN-20-003453, THE HONORABLE CATHERINE MAUZY, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant’s brief was originally due on April 22, 2021. On May 20, 2021, this

Court sent a notice to appellant informing him that his brief was overdue and that failure to file a

satisfactory response by June 1, 2021, would result in the dismissal of this appeal for want of

prosecution.   To date, appellant has not filed a brief or a motion for extension of time.

Accordingly, we dismiss this appeal for want of prosecution. See Tex. R. App. P. 42.3(b).



                                              __________________________________________
                                              Edward Smith, Justice

Before Justices Goodwin, Baker, and Smith

Dismissed for Want of Prosecution

Filed: August 13, 2021